DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2020 has been entered.

Response to Amendments
This action is in response to remarks and amendments submitted on 10/13/2020, in which claims 1-6, 8-13, and 15-19 were presented for further examination. The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action: 
Claims 1, 8, and 15 are currently amended. 
Claims 7, 14, and 20 were cancelled.
Claims 1-6, 8-13, and 15-19 are pending.

 Response to Arguments
The applicant’s remarks and/or arguments filed 10/13/2020, with respect to claim(s) 1-6, 8-13, and 15-19, have been fully considered. 

The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

The applicant argues Peregrine (US PGPub 20090125482) fails to disclose each and every feature of independent claim 1. Specifically, applicant argues:
Peregrine does not disclose identifying object records to be included for subsequent processing based on the determination that the filter field for each object record satisfies the filter condition, as required by claim 1.
 
The examiner note applicant’s arguments are not persuasive as applicant’s arguments, as well as claim amendments, are still evident in Peregrine. The examiner notes the object records is interpreted to be the search results in Peregrine. Also, the filter field is interpreted to be the 


The applicant argues Peregrine (US PGPub 20090125482) fails to disclose each and every feature of independent claim 1. Specifically, applicant argues:
Peregrine does not disclose performing data manipulation each of the unmodified search results; and therefore, does not disclose “execut[ing] the process on each included object record,” as required by claim 1.

The examiner notes applicant’s arguments are not persuasive. Peregrine, ¶ [0040], discloses the system may be configured such that only rules containing the metadata “state=published” are submitted to the Rules Engine for possible execution. Further, the examiner notes each rule has multiple parameters associated with it. Each rule, at least, has an action, a trigger, and metadata. At least FIG. 2C has a sort action upon finding search results with the keyword 

It should be noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
Claim 1 (line 21), recites “…corresponding object record either satisfies the filter condition;…”. The examiner notes the inclusion of the term “either” requires an alternative option, and applicant has deleted the only alternative option. This appears to be a drafting oversight. The examiner suggests the applicant review and make corrections where necessary. Claims 8 and 15 recite similar limitations. Appropriate action is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 14-15 and line 20, discloses “…determine … whether the filter field…” and “…in response to a determination that the filter field...”, respectively. The examiner notes it is unclear whether the “determine” and “a determination” steps are the same steps. It appears there may be an antecedent basis issue with the impacted limitations. The examiner suggests applicant review and make appropriate changes where necessary or state clear on the record the intended interpretation for the impacted limitations. Claims 8 and 15 recite similar limitations. Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  35 U.S.C. 103 as obvious over US Patent Application Publication, US PGPub 20090125482, to Vladimir Gluzman Peregrine, hereinafter “Peregrine”.

Regarding claim 1, Peregrine teaches a system for conditional processing based on data-driven filtering of records (Peregrine, ¶ [0036], discloses a system for filtering rules for manipulating search results in a hierarchical, data-driven search and navigation system. Further, Peregrine, ¶ [0039], discloses the trigger identifies conditions that, if satisfied, cause the rule to be executed for the current query … a rule may cause the search results from a retailer's database to include additional items, such as promotional items, when the query includes a particular keyword), the system comprising: one or more processors (Peregrine, FIG. 1, discloses the system comprising a personal computer and a server), and a non-transitory computer readable medium storing a plurality of instructions (Peregrine, ¶ [0036], discloses a user is presented with a User Interface, via an application that allows search and navigation through the collection of documents. The User Interface may be provided, for example, on a personal computer connected to the search and navigation system via a network. The application may be, for example, a web-based search application), cause one or more processors to:
receive, from a user device associated with a system administrator (Peregrine, ¶ [0042], discloses a user with the proper permission can create a specialized global rule filter for particular circumstances. Peregrine, ¶ [0042], discloses an administrator may create a rule filter that allows the creator of a new rule to examine the results of all the “draft” rules on a live application/database. Further, Peregrine, ¶ [0046], discloses a business or product manager, can create a new rule. Peregrine, ¶ [0046], discloses the process for adding new rules or modifying existing rules and the corresponding rule states can be modified by a system administrator to meet the needs of a particular set of users), a set of corresponding identifiers (Peregrine, ¶ [0009], discloses the rule filter may be received from the user interface as part of the query and applied only during a search based on the query. Peregrine, ¶ [0039], discloses the Rules Engine receives a set of rules (for performing functions such as modifying the content of the search results) from the Rules Filter Engine and determines whether each of the rules will be executed. Each rule comprises a name (or rule ID), a trigger, a set of actions to be performed upon successful evaluation of the trigger, and metadata. Further, Peregrine, ¶ [0041], discloses the Rules Filter Engine receives the user-entered free-text query, selected navigation link or links, or a combination of these, as well as , the set of corresponding identifiers including an identifier for a data manipulation action (Peregrine, ¶ [0039], discloses each rule comprises a name (or rule ID) … The action of a rule specifies how the system provides supplemental content, annotates content, or otherwise manipulates the search result content presentation when the rule is activated), an identifier for an object (Peregrine, FIG. 2 B/C, discloses a rule table having a trigger containing a query keyword. It should be noted the examiner correlates the query to the object and the keyword to the object identifier), an identifier for a filter field (Peregrine, FIG. 2 B/C, discloses a rule table with metadata parameter (e.g. “state”)), an identifier for a filter condition (Peregrine, FIG. 2 B/C, discloses a rule table containing metadata equality and value in an expression (e.g. “=Published”)), and an identifier for a process that executes the data manipulation (Peregrine, ¶ [0039], discloses a trigger where the trigger identifies conditions that, if satisfied, cause the rule to be executed for the current query); 
store the set of corresponding identifiers as a trigger handler record in a trigger handler record table (At least Peregrine, FIG. 2 B/C and FIG. 5-9 B/C, discloses rules tables where each rule comprises a trigger where the trigger identifies conditions that, if satisfied, cause the rule to be executed for the current query. Further, Peregrine, ¶ [0041], discloses the Rules Filter Engine may use these parameters to apply predefined rule filters to the rules stored in the Rules Repository. Further, Peregrine, ¶ [0043], discloses rule filters in this format may be stored in the system configuration on the server as global rule filters, which apply to all queries); 
receive a request to perform the data manipulation action for the object (The object as claimed is the query. Peregrine, ¶ [0051], discloses FIG. 4 shows a flow diagram for executing a rule that supplements or modifies the content of the search results from a user query. The user constructs a query, for example, by either entering text or by clicking on navigation links from a set of available options presented by the application, or a combination of these functions, resulting in an initial query data structure); 
determine, for each object record that is based on the object, whether the filter field identified in the trigger handler record and associated with a corresponding object record satisfies the filter condition identified in the trigger handler record in response to receiving the request to perform the data manipulation action for the object (The rules table is the trigger handler table (at least Peregrine, FIG. 2A-C), and each entry in the table correlates to a trigger handler record. The rule dictates the search results (object record); so, it is inherently associated with a corresponding object record. The object record is the search results while the object is the query. Peregrine, ¶ [0039-0040], discloses the trigger may specify a particular navigation state to which the rule is applicable … For example, a rule may cause the search results from a retailer's database to include additional items, such as promotional items, when the query includes a particular keyword … The metadata of the rules is used for, among other things, the filtering of the rules in the Rules Repository to select a subset of the rules which will be evaluated for the current query … the system may be configured such that only rules containing the metadata “state=published” are submitted to the Rules Engine for possible execution); 
identify, for each object record that is based on the object, the corresponding object record as an included object record that should be included for subsequent processing in response to a determination that the filter field associated with the corresponding object record either satisfies the filter condition (The object record is the search results while the object is the query. Peregrine, ¶ [0044], discloses applying this rule filter to the rule shown in FIG. 2B, the Rules Filter Engine passes this rule to the Rules Engine, because the state of the rule, as defined in the rule's metadata, is equal to “published”. In the Rules Engine, the trigger of this rule would be successfully evaluated for every query that contains the keyword “DVD” or “VHS”. Peregrine, ¶ [0040], discloses only a portion of the rules are presented to the Rules Engine for evaluation of their trigger conditions. For example, the system may be configured such that only rules containing the metadata “state=published” are submitted to the Rules Engine for possible execution); and 
execute the process on each included object record (Peregrine, ¶ [0052], discloses the triggers of the filtered rules are evaluated. Depending on the validity of the triggers, the rules are executed, the corresponding actions are performed on the unmodified results, and the results of those actions are returned to the user. Peregrine, ¶ [0044], discloses the results of the query that successfully triggers the rule of FIG. 2B would be supplemented with the new movie releases, displayed in a separate frame, as the rule action specifies).  
Peregrine teaches the limitations as identified above. 
Peregrine does not explicitly establish that the elements received via the user interface are identifiers and that any of the identifiers corresponds to an object. 
identifiers and object (see mappings above)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Peregrine, to correlate elements received from the user interface to the identifiers and object as claimed. Modification would have been obvious to one of ordinary skill in the art because one of ordinary skill in the art would understand that the term “identifier” can correspond to any identifying feature, and that the term “identifiers” in the instant application can be substituted for any logically equivalent features disclosed in (mapped to) Peregrine above. Motivation to do so would be to perform a simple substitution of one known element for another that would yield predictable results.

Regarding claim 2, the modification of Peregrine teaches the claimed invention substantially as claimed, and Peregrine further teaches the filter condition specifies a mathematical relationship to a filter value (Peregrine, ¶ [0053], discloses Boolean value functions), and the specified mathematical relationship comprises at least one of an equality mathematical relationship, a non-equality mathematical relationship, a greater than mathematical relationship, and a less than mathematical relationship (Peregrine, ¶ [0043], discloses FIG. 2A presents an example of a rule filter that sends all rules with a state equal to “published” to the Rules Engine for evaluation. In this example, the rule filter is expressed as: <metadata .  

Regarding claim 3, the modification of Peregrine teaches the claimed invention substantially as claimed, and Peregrine further teaches the object record includes the filter field which is associated with the object record (Peregrine, ¶ [0045], discloses in the example of the rule shown in FIG. 2C, the Rules Filter Engine presents this rule to the Rules Engine, because the status of the rule is “published”, as defined in the rule's metadata. The rule is triggered when the query contains the keyword “cheap”. In that case, the rule's action manipulates the presentation of the results by sorting the retrieved records according to their prices).  

Regarding claim 4, the modification of Peregrine teaches the claimed invention substantially as claimed, and Peregrine further teaches the corresponding identifier of the filter field comprises both an identifier of a field in the object and an identifier of a field in another object (Peregrine, ¶ [0088], discloses each rule filter specifies a subset of rules to be executed, and consequently, a subset not to be executed, based on the metadata associated with the rules and possibly additional information unique to each query, such as user profile information. The metadata is a generic mechanism and any arbitrary data may be specified in the metadata. For example, the rule metadata may specify: the state of the rule, e.g., draft, ready for , the identifier of the field in the object references the other object, and the object has a hierarchical relationship with the other object (Peregrine, ¶ [0102], discloses the rule shown in the example of FIG. 5B was created by user “Watkins”, who wishes to supplement the results of user queries that produce navigation states containing the attribute-value pair {Type/Varietal: Pinot Noir} with a list of white wines of {Type/Varietal: Pinot Grigio}. The rule includes metadata that specifies that the rule state is “draft” and that the rule author is “Watkins”. When “Watkins” logs in the system to perform a query for “Pinot Noir” wines, the rule filter is applied, and the Rules Filter Engine checks for the state and author attributes in the metadata. In this example, the rule is in the “draft” state, and the author of the rule has performed the query).  

Regarding claim 5, the modification of Peregrine teaches the claimed invention substantially as claimed, and Peregrine further teaches the hierarchical relationship comprises at least one of a parent-child hierarchical relationship, a child-parent hierarchical relationship, an ancestor-descendent hierarchical relationship, and a descendent-ancestor hierarchical relationship (Peregrine, ¶ [0165], discloses the root navigation state is defined to be the navigation state corresponding to the entire .  

Regarding claim 6, the modification of Peregrine teaches the claimed invention substantially as claimed, and Peregrine further teaches determining whether the filter field which is associated with the object record satisfies the filter condition comprises creating a corresponding chain link object for each identifier in a sequence of identifiers in the corresponding identifier for the filter field (Peregrine, ¶ [0038], discloses upon receipt of a new user query, the Search Engine determines the corresponding navigation states, which, as discussed in further detail below, are defined by a set of attribute-value pairs that specify a set of properties and comprise the set of documents in the collection that share all the specified properties. For example, in a database of wines for retail distribution, the attribute-value pair {Type/Varietal:Red} has the value “Red”, which characterizes the attribute “Type/Varietal”, and the attribute-value pair {Origin:France} has the value “France”, which characterizes the attribute “Origin”. The conjunction of these two attribute-value pairs, {Type/Varietal:Red} AND {Origin:France}, defines a navigation state that comprises all documents that have both of these properties (i.e., each document in the , and each corresponding chain link object stores a corresponding field identifier, a corresponding identifier of a referenced hierarchical relationship object, and a corresponding position in the sequence of identifiers (Peregrine, ¶ [0156], discloses the hierarchical search and navigation system typically will provide a user interface that allows the user to navigate through the navigation states. As discussed above, each navigation state is defined by an expression of terms, e.g., attribute-value pairs, and comprises the set of documents associated with those terms in accordance with that expression. Users can navigate through the collection of navigation states, for example, by conjunctively selecting and deselecting terms to obtain the navigation state corresponding to each expression of conjunctively selected terms. Further, Peregrine, ¶ [0164-0165], discloses navigation states and expressions to conjunctively and disjunctively narrow and/or broaden results based on a navigation state selection hierarchy as depicted by the hierarchical structure of FIG. 22).

Regarding claim 8, Peregrine teaches a computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium (Peregrine, FIG. 1, discloses a system for filtering rules for manipulating search results in a hierarchical search and navigation system. The system comprises a server in communication with a personal computer where the server comprises the rules to be the program code including instructions to:
receive, from a user device associated with a system administrator (Peregrine, ¶ [0042], discloses a user with the proper permission can create a specialized global rule filter for particular circumstances. Peregrine, ¶ [0042], discloses an administrator may create a rule filter that allows the creator of a new rule to examine the results of all the “draft” rules on a live application/database. Further, Peregrine, ¶ [0046], discloses a business or product manager, can create a new rule. Peregrine, ¶ [0046], discloses the process for adding new rules or modifying existing rules and the corresponding rule states can be modified by a system administrator to meet the needs of a particular set of users), a set of corresponding identifiers (Peregrine, ¶ [0009], discloses the rule filter may be received from the user interface as part of the query and applied only during a search based on the query. Peregrine, ¶ [0039], discloses the Rules Engine receives a set of rules (for performing functions such as modifying the content of the search results) from the Rules Filter Engine and determines whether each of the rules will be executed. Each rule comprises a name (or rule ID), a trigger, a set of actions to be performed upon successful evaluation of the trigger, and metadata. Further, Peregrine, ¶ [0041], discloses the Rules Filter Engine receives the user-entered free-text query, selected navigation link or links, or a combination of these, as well as information from the Search Engine about the specific navigation states that correspond to the query), the set of corresponding identifiers including an identifier for a data manipulation action (Peregrine, ¶ [0039], discloses each rule comprises a name (or rule ID) … The action of a rule specifies how the system provides supplemental content, , an identifier for an object (Peregrine, FIG. 2 B/C, discloses a rule table having a trigger containing a query keyword. It should be noted the examiner correlates the query to the object and the keyword to the object identifier), an identifier for a filter field (Peregrine, FIG. 2 B/C, discloses a rule table with metadata parameter (e.g. “state”)), an identifier for a filter condition (Peregrine, FIG. 2 B/C, discloses a rule table containing metadata equality and value in an expression (e.g. “=Published”)), and an identifier for a process that executes the data manipulation (Peregrine, ¶ [0039], discloses a trigger where the trigger identifies conditions that, if satisfied, cause the rule to be executed for the current query); 
store the set of corresponding identifiers as a trigger handler record in a trigger handler record table (At least Peregrine, FIG. 2 B/C and FIG. 5-9 B/C, discloses rules tables where each rule comprises a trigger where the trigger identifies conditions that, if satisfied, cause the rule to be executed for the current query. Further, Peregrine, ¶ [0041], discloses the Rules Filter Engine may use these parameters to apply predefined rule filters to the rules stored in the Rules Repository. Further, Peregrine, ¶ [0043], discloses rule filters in this format may be stored in the system configuration on the server as global rule filters, which apply to all queries); 
receive a request to perform the data manipulation action for the object (The object as claimed is the query. Peregrine, ¶ [0051], discloses FIG. 4 shows a flow diagram for executing a rule that supplements or modifies the content of the search results from a user query. The user constructs a query, for example, by either entering text or by clicking on navigation links from a set of available options presented by the ; 
determine, for each object record that is based on the object, whether the filter field identified in the trigger handler record and associated with a corresponding object record satisfies the filter condition identified in the trigger handler record in response to receiving the request to perform the data manipulation action for the object (The rules table is the trigger handler table (at least Peregrine, FIG. 2A-C), and each entry in the table correlates to a trigger handler record. The rule dictates the search results (object record); so, it is inherently associated with a corresponding object record. The object record is the search results while the object is the query. Peregrine, ¶ [0039-0040], discloses the trigger may specify a particular navigation state to which the rule is applicable … For example, a rule may cause the search results from a retailer's database to include additional items, such as promotional items, when the query includes a particular keyword … The metadata of the rules is used for, among other things, the filtering of the rules in the Rules Repository to select a subset of the rules which will be evaluated for the current query … the system may be configured such that only rules containing the metadata “state=published” are submitted to the Rules Engine for possible execution); 
identify, for each object record that is based on the object, the corresponding object record as an included object record that should be included for subsequent processing in response to a determination that the filter field associated with the corresponding object record either satisfies the filter condition (The object record is the search results while the object is the query. ; and 
execute the process on each included object record (Peregrine, ¶ [0052], discloses the triggers of the filtered rules are evaluated. Depending on the validity of the triggers, the rules are executed, the corresponding actions are performed on the unmodified results, and the results of those actions are returned to the user. Peregrine, ¶ [0044], discloses the results of the query that successfully triggers the rule of FIG. 2B would be supplemented with the new movie releases, displayed in a separate frame, as the rule action specifies).  
Peregrine teaches the limitations as identified above. 
Peregrine does not explicitly establish that the elements received via the user interface are identifiers and that any of the identifiers corresponds to an object. 
However, Peregrine does implicitly disclose logically equivalent elements received via the user interface, and as noted in the mappings above, that can reasonably correlate to the claimed identifiers and object (see mappings above)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of 

Regarding claim 9, the modification of Peregrine teaches the claimed invention substantially as claimed, and Peregrine further teaches the filter condition specifies a mathematical relationship to a filter value (Peregrine, ¶ [0053], discloses Boolean value functions), and the specified mathematical relationship comprises at least one of an equality mathematical relationship, a non-equality mathematical relationship, a greater than mathematical relationship, and a less than mathematical relationship (Peregrine, ¶ [0043], discloses FIG. 2A presents an example of a rule filter that sends all rules with a state equal to “published” to the Rules Engine for evaluation. In this example, the rule filter is expressed as: <metadata identifier>:<value>, which evaluates to logical true when the rule contains metadata matching metadata identifier and the value of that metadata equals value. Rule filters in this format may be stored in the system configuration on the server as global rule filters, which apply to all queries).  

Regarding claim 10, the modification of Peregrine teaches the claimed invention substantially as claimed, and Peregrine further teaches the object record includes the filter field which is associated with the object record (Peregrine, ¶ [0045], discloses in the example of the rule shown in FIG. 2C, the Rules Filter Engine presents this rule to the Rules Engine, because the status of the rule is “published”, as defined in the rule's metadata. The rule is triggered when the query contains the keyword “cheap”. In that case, the rule's action manipulates the presentation of the results by sorting the retrieved records according to their prices).  

Regarding claim 11, the modification of Peregrine teaches the claimed invention substantially as claimed, and Peregrine further teaches the corresponding identifier of the filter field comprises both an identifier of a field in the object and an identifier of a field in another object (Peregrine, ¶ [0088], discloses each rule filter specifies a subset of rules to be executed, and consequently, a subset not to be executed, based on the metadata associated with the rules and possibly additional information unique to each query, such as user profile information. The metadata is a generic mechanism and any arbitrary data may be specified in the metadata. For example, the rule metadata may specify: the state of the rule, e.g., draft, ready for approval, approved, not approved, published, inactive; the author of the rule; the date the rule was created; the date the rule was reviewed; the reviewer of the rule; the approver of the rule; the date the rule changed state; the date the rule was edited; the date(s) the rule is effective; the group to which the rule belongs the A/B set to which the rule belongs; the promotional campaign for which the rule was created; and the , the identifier of the field in the object references the other object, and the object has a hierarchical relationship with the other object (Peregrine, ¶ [0102], discloses the rule shown in the example of FIG. 5B was created by user “Watkins”, who wishes to supplement the results of user queries that produce navigation states containing the attribute-value pair {Type/Varietal: Pinot Noir} with a list of white wines of {Type/Varietal: Pinot Grigio}. The rule includes metadata that specifies that the rule state is “draft” and that the rule author is “Watkins”. When “Watkins” logs in the system to perform a query for “Pinot Noir” wines, the rule filter is applied, and the Rules Filter Engine checks for the state and author attributes in the metadata. In this example, the rule is in the “draft” state, and the author of the rule has performed the query).  

Regarding claim 12, the modification of Peregrine teaches the claimed invention substantially as claimed, and Peregrine further teaches the hierarchical relationship comprises at least one of a parent-child hierarchical relationship, a child-parent hierarchical relationship, an ancestor-descendent hierarchical relationship, and a descendent-ancestor hierarchical relationship (Peregrine, ¶ [0165], discloses the root navigation state is defined to be the navigation state corresponding to the entire collection of documents. The leaf navigation states are defined to be those that cannot be further refined, and often (though not necessarily) correspond to individual documents. There can be an arbitrary number of intermediate navigation states between the root and the leaves. Given a pair of navigation states A and B where B refines A, there can be multiple paths of intermediate navigation states connecting A to .  

Regarding claim 13, the modification of Peregrine teaches the claimed invention substantially as claimed, and Peregrine further teaches determining whether the filter field which is associated with the object record satisfies the filter condition comprises creating a corresponding chain link object for each identifier in a sequence of identifiers in the corresponding identifier for the filter field (Peregrine, ¶ [0038], discloses upon receipt of a new user query, the Search Engine determines the corresponding navigation states, which, as discussed in further detail below, are defined by a set of attribute-value pairs that specify a set of properties and comprise the set of documents in the collection that share all the specified properties. For example, in a database of wines for retail distribution, the attribute-value pair {Type/Varietal:Red} has the value “Red”, which characterizes the attribute “Type/Varietal”, and the attribute-value pair {Origin:France} has the value “France”, which characterizes the attribute “Origin”. The conjunction of these two attribute-value pairs, {Type/Varietal:Red} AND {Origin:France}, defines a navigation state that comprises all documents that have both of these properties (i.e., each document in the navigation state has both properties). In other words, the navigation state comprises all French red wines in the database), and each corresponding chain link object stores a corresponding field identifier, a corresponding identifier of a referenced hierarchical relationship object, and a corresponding position in the sequence of identifiers (Peregrine, ¶ [0156], discloses the hierarchical search and navigation .

Regarding claim 15, Peregrine teaches a method for conditional processing based on data-driven filtering of records (Peregrine, ¶ [0008], discloses the method further includes evaluating the trigger of each rule passed by the rule filter, and executing the action of each rule for which the trigger of the rule evaluates as logical true to modify the unmodified search results to form modified search results. Peregrine, ¶ [0039], discloses the trigger identifies conditions that, if satisfied, cause the rule to be executed for the current query … a rule may cause the search results from a retailer's database to include additional items, such as promotional items, when the query includes a particular keyword), the method comprising:
receive, from a user device associated with a system administrator (Peregrine, ¶ [0042], discloses a user with the proper permission can create a specialized global rule filter for particular circumstances. Peregrine, ¶ [0042], discloses , a set of corresponding identifiers (Peregrine, ¶ [0009], discloses the rule filter may be received from the user interface as part of the query and applied only during a search based on the query. Peregrine, ¶ [0039], discloses the Rules Engine receives a set of rules (for performing functions such as modifying the content of the search results) from the Rules Filter Engine and determines whether each of the rules will be executed. Each rule comprises a name (or rule ID), a trigger, a set of actions to be performed upon successful evaluation of the trigger, and metadata. Further, Peregrine, ¶ [0041], discloses the Rules Filter Engine receives the user-entered free-text query, selected navigation link or links, or a combination of these, as well as information from the Search Engine about the specific navigation states that correspond to the query), the set of corresponding identifiers including an identifier for a data manipulation action (Peregrine, ¶ [0039], discloses each rule comprises a name (or rule ID) … The action of a rule specifies how the system provides supplemental content, annotates content, or otherwise manipulates the search result content presentation when the rule is activated), an identifier for an object (Peregrine, FIG. 2 B/C, discloses a rule table having a trigger containing a query keyword. It should be noted the examiner correlates the query to the object and the keyword to the object identifier), an identifier for a filter field (Peregrine, FIG. 2 B/C, discloses a rule table with , an identifier for a filter condition (Peregrine, FIG. 2 B/C, discloses a rule table containing metadata equality and value in an expression (e.g. “=Published”)), and an identifier for a process that executes the data manipulation (Peregrine, ¶ [0039], discloses a trigger where the trigger identifies conditions that, if satisfied, cause the rule to be executed for the current query); 
store the set of corresponding identifiers as a trigger handler record in a trigger handler record table (At least Peregrine, FIG. 2 B/C and FIG. 5-9 B/C, discloses rules tables where each rule comprises a trigger where the trigger identifies conditions that, if satisfied, cause the rule to be executed for the current query. Further, Peregrine, ¶ [0041], discloses the Rules Filter Engine may use these parameters to apply predefined rule filters to the rules stored in the Rules Repository. Further, Peregrine, ¶ [0043], discloses rule filters in this format may be stored in the system configuration on the server as global rule filters, which apply to all queries); 
receive a request to perform the data manipulation action for the object (The object as claimed is the query. Peregrine, ¶ [0051], discloses FIG. 4 shows a flow diagram for executing a rule that supplements or modifies the content of the search results from a user query. The user constructs a query, for example, by either entering text or by clicking on navigation links from a set of available options presented by the application, or a combination of these functions, resulting in an initial query data structure); 
determine, for each object record that is based on the object, whether the filter field identified in the trigger handler record and associated with a corresponding object record satisfies the filter condition identified in the trigger handler record in response to receiving the request to perform the data manipulation action for the object (The rules table is the trigger handler table (at least Peregrine, FIG. 2A-C), and each entry in the table correlates to a trigger handler record. The rule dictates the search results (object record); so, it is inherently associated with a corresponding object record. The object record is the search results while the object is the query. Peregrine, ¶ [0039-0040], discloses the trigger may specify a particular navigation state to which the rule is applicable … For example, a rule may cause the search results from a retailer's database to include additional items, such as promotional items, when the query includes a particular keyword … The metadata of the rules is used for, among other things, the filtering of the rules in the Rules Repository to select a subset of the rules which will be evaluated for the current query … the system may be configured such that only rules containing the metadata “state=published” are submitted to the Rules Engine for possible execution); 
identify, for each object record that is based on the object, the corresponding object record as an included object record that should be included for subsequent processing in response to a determination that the filter field associated with the corresponding object record either satisfies the filter condition (The object record is the search results while the object is the query. Peregrine, ¶ [0044], discloses applying this rule filter to the rule shown in FIG. 2B, the Rules Filter Engine passes this rule to the Rules Engine, because the state of the rule, as defined in the rule's metadata, is equal to “published”. In the Rules Engine, the trigger of this rule would be successfully evaluated for every query that contains the keyword “DVD” or “VHS”. Peregrine, ¶ [0040], discloses only a portion of the rules are ; and 
execute the process on each included object record (Peregrine, ¶ [0052], discloses the triggers of the filtered rules are evaluated. Depending on the validity of the triggers, the rules are executed, the corresponding actions are performed on the unmodified results, and the results of those actions are returned to the user. Peregrine, ¶ [0044], discloses the results of the query that successfully triggers the rule of FIG. 2B would be supplemented with the new movie releases, displayed in a separate frame, as the rule action specifies).  
Peregrine teaches the limitations as identified above. 
Peregrine does not explicitly establish that the elements received via the user interface are identifiers and that any of the identifiers corresponds to an object. 
However, Peregrine does implicitly disclose logically equivalent elements received via the user interface, and as noted in the mappings above, that can reasonably correlate to the claimed identifiers and object (see mappings above)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Peregrine, to correlate elements received from the user interface to the identifiers and object as claimed. Modification would have been obvious to one of ordinary skill in the art because one of ordinary skill in the art would understand that the term “identifier” can correspond to any identifying feature, and that the term “identifiers” in the instant application can be substituted for any logically equivalent features disclosed in (mapped 

Regarding claim 16, the modification of Peregrine teaches the claimed invention substantially as claimed, and Peregrine further teaches the filter condition specifies a mathematical relationship to a filter value (Peregrine, ¶ [0053], discloses Boolean value functions), and the specified mathematical relationship comprises at least one of an equality mathematical relationship, a non-equality mathematical relationship, a greater than mathematical relationship, and a less than mathematical relationship (Peregrine, ¶ [0043], discloses FIG. 2A presents an example of a rule filter that sends all rules with a state equal to “published” to the Rules Engine for evaluation. In this example, the rule filter is expressed as: <metadata identifier>:<value>, which evaluates to logical true when the rule contains metadata matching metadata identifier and the value of that metadata equals value. Rule filters in this format may be stored in the system configuration on the server as global rule filters, which apply to all queries).  

Regarding claim 17, the modification of Peregrine teaches the claimed invention substantially as claimed, and Peregrine further teaches the object record includes the filter field which is associated with the object record (Peregrine, ¶ [0045], discloses in the example of the rule shown in FIG. 2C, the Rules Filter Engine presents this rule to the Rules Engine, because the status of the rule is “published”, as defined in the rule's .  

Regarding claim 18, the modification of Peregrine teaches the claimed invention substantially as claimed, and Peregrine further teaches the corresponding identifier of the filter field comprises both an identifier of a field in the object and an identifier of a field in another object (Peregrine, ¶ [0088], discloses each rule filter specifies a subset of rules to be executed, and consequently, a subset not to be executed, based on the metadata associated with the rules and possibly additional information unique to each query, such as user profile information. The metadata is a generic mechanism and any arbitrary data may be specified in the metadata. For example, the rule metadata may specify: the state of the rule, e.g., draft, ready for approval, approved, not approved, published, inactive; the author of the rule; the date the rule was created; the date the rule was reviewed; the reviewer of the rule; the approver of the rule; the date the rule changed state; the date the rule was edited; the date(s) the rule is effective; the group to which the rule belongs the A/B set to which the rule belongs; the promotional campaign for which the rule was created; and the geographic region for which the rule was created), the identifier of the field in the object references the other object, the object has a hierarchical relationship with the other object (Peregrine, ¶ [0102], discloses the rule shown in the example of FIG. 5B was created by user “Watkins”, who wishes to supplement the results of user queries that produce navigation states containing the attribute-value pair {Type/Varietal: , and the hierarchical relationship comprises at least one of a parent-child hierarchical relationship, a child-parent hierarchical relationship, an ancestor- descendent hierarchical relationship, and a descendent-ancestor hierarchical relationship (Peregrine, ¶ [0165], discloses the root navigation state is defined to be the navigation state corresponding to the entire collection of documents. The leaf navigation states are defined to be those that cannot be further refined, and often (though not necessarily) correspond to individual documents. There can be an arbitrary number of intermediate navigation states between the root and the leaves. Given a pair of navigation states A and B where B refines A, there can be multiple paths of intermediate navigation states connecting A to B in the partial order. For convenience of definition in reference to the implementation described herein, a navigation state is considered to refine itself).

Regarding claim 19, the modification of Peregrine teaches the claimed invention substantially as claimed, and Peregrine further teaches determining whether the filter field which is associated with the object record satisfies the filter condition comprises creating a corresponding chain link object for each identifier in a sequence of identifiers in the corresponding identifier for the filter field , and each corresponding chain link object stores a corresponding field identifier, a corresponding identifier of a referenced hierarchical relationship object, and a corresponding position in the sequence of identifiers (Peregrine, ¶ [0156], discloses the hierarchical search and navigation system typically will provide a user interface that allows the user to navigate through the navigation states. As discussed above, each navigation state is defined by an expression of terms, e.g., attribute-value pairs, and comprises the set of documents associated with those terms in accordance with that expression. Users can navigate through the collection of navigation states, for example, by conjunctively selecting and deselecting terms to obtain the navigation state corresponding to each expression of conjunctively selected terms. Further, Peregrine, ¶ [0164-0165], discloses navigation states and expressions to conjunctively and disjunctively narrow and/or broaden results .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 20120102153 (Kemp et al) discloses when the information in the information update satisfies the trigger condition, the trigger rule may be activated. The trigger rule may specify a trigger action to perform in association with the information update.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        1/15/2021